Citation Nr: 1447336	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  08-07 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an increased rating for lumbar spine osteoarthritis, evaluated as 10 percent disabling from February 15, 2006, to March 11, 2012, and as 40 percent disabling thereafter.

2. Entitlement to a separate compensable evaluation for radiculopathy secondary to the service-connected lumbar spine osteoarthritis.

3. Entitlement to an increased rating for right lateral fifth toe paresthesia, evaluated as 10 percent disabling since February 15, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1962 to September 1982.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before a Veterans Law Judge at June 2011 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with his claims folder.

In February 2012, the Board remanded this matter for further development.

By way of an October 2012 rating decision, the RO increased the Veteran's low-back disability rating to 40 percent, effective March 12, 2012 and because the increase was not granted for the entire rating period, the claim is properly before the Board.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35 (1993).  The Board will therefore address whether the Veteran is entitled to an evaluation in excess of 10 percent from February 15, 2006, to March 11 2012, and/or in excess of 40 percent from March 12, 2012.

In July 2014, the Board sent the Veteran a letter informing him that the Veterans Law Judge who had conducted the June 2011 hearing was no longer employed at the Board and asked him to indicate whether he wanted to attend a new hearing. The Veteran was informed that he had 30 days from the date of the letter to respond, and if he did not respond within that time period, the Board would proceed accordingly.  The Veteran did not respond to this letter.  As such, the Board will proceed in adjudicating the merits of the appeal.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim based upon individual unemployability due to service-connected disabilities (TDIU) is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, during the pendency of the Veteran's claim for an increased evaluation, the matter of unemployability due to service-connected disabilities was raised by the record.  (See January 2013 VA Form 21-8940.)  Subsequently, the RO awarded a TDIU effective March 12, 2012, the date that the Veteran first met the minimum schedular requirements under 38 C.F.R. § 4.16(a).  As the Veteran has not appealed the effective date of the award and the record does not suggest that he is unemployable due to his service-connected disabilities, prior to March 12, 2012, the question of entitlement to a TDIU is not raised under Rice in this instance.

In addition to the paper claims file, there are Virtual VA and Veterans Management Benefits System (VBMS) paperless claims files associated with the Veteran's claims.  The documents in these files have been reviewed and considered as part of this appeal.

The issues of entitlement to an increased rating for right lateral fifth toe paresthesia and a separate compensable evaluation for radiculopathy secondary to the service-connected lumbar spine osteoarthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. From February 15, 2006 to March 11, 2012, the Veteran's lumbar spine osteoarthritis was not manifested by flexion of the thoracolumbar spine less than 61 degrees; or, a combined range of motion of the thoracolumbar spine less than 121 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; nor were any incapacitating episodes or neurological manifestations demonstrated.

2. Since March 12, 2012, the Veteran's lumbar spine osteoarthritis has been manifested by functional loss due to pain which results in a limitation of motion to less than 30 degrees; ankylosis of the thoracolumbar spine, pronounced intervertebral disc syndrome (IVDS), or incapacitating episodes in association with IVDS have not been shown.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for lumbar spine osteoarthritis from February 15, 2006 to March 11, 2012, have not been met.  38 U.S.C.A.         §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2013).

2. The criteria for a rating in excess of 40 percent for lumbar spine osteoarthritis, since March 12, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242, 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman, 19 Vet. App. at 473.

In a pre-adjudication letter dated in April 2006, the RO notified the Veteran of the evidence needed to substantiate his claim for an increased rating for lumbar spine osteoarthritis.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's veteran status has been substantiated.  He was notified of all other elements of the Dingess requirements, including the disability rating and effective date elements of his claim, in the April 2006 letter.

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Additionally, the Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.

Furthermore, the Court directed that as with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.

The April 2006 letter told the Veteran that evidence of worsening could substantiate the increased rating claim.  He was notified in the letter that medical or lay evidence could be submitted to substantiate his increased rating claim and was provided with specific examples.  The letter also stated that the Veteran could submit letters from individuals who could describe the manner in which his disability had worsened. 
The April 2006 letter also explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign a rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the condition, their severity and duration, and their impact upon employment. 
The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained the Veteran's service treatment records and all of the identified relevant post-service VA treatment records and private medical records.  In addition, the Veteran was afforded VA examinations to assess the severity of his service-connected lumbar spine osteoarthritis.

In its February 2012 remand, the Board instructed the agency of original jurisdiction (AOJ) to, among other things, obtain additional relevant treatment records and schedule him for VA examinations to assess the severity of his service-connected lumbar spine osteoarthritis. 

In February 2012, the Appeals Management Center (AMC) obtained the Veteran's outstanding VA treatment records from the Oklahoma City VA Medical Center (VAMC) dated from January 2006.  In a February 2012 letter, the Veteran was asked to complete the appropriate release form so as to allow VA to obtain any additional relevant private treatment records.  Copies of the release form (VA Form 21-4142) were included with the letter.  The Veteran did not return a completed copy of the release form.

VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A(b); See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  As the Veteran did not submit the appropriate release form so as to allow VA to obtain treatment records from any other private treatment provider from whom records have not already been requested, VA has no further duty to attempt to obtain any additional private treatment records.

Moreover, VA examinations were conducted in March 2012 and March 2013 to assess the severity of the Veteran's service-connected lumbar spine osteoarthritis.  The examinations were thorough, contained all pertinent findings, and responded to the inquiries posed by the Board. 

Accordingly, the AOJ complied with all of the Board's pertinent February 2012 remand instructions and VA has no further duty to obtain any additional records or conduct additional examinations with respect to the claim being decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. 

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Lumbar Spine Osteoarthritis 

By way of history, the record reveals that service connection for lumbosacral strain was granted by the RO in an October 1982 rating decision that awarded a noncompensable rating, as in effect at that time.  On February 15, 2006, the RO received the Veteran's claim for an increased rating for his back disability.

The June 2006 rating decision on appeal recharacterized the Veteran's disability as lumbar spine osteoarthritis and awarded a 10 percent rating, under DC 5242, effective from February 15, 2006.  Then, as noted, in an October 2012 rating decision, the RO awarded a 40 percent rating for the Veteran's back disability, effective from March 12, 2012.

The Veteran's service-connected low back disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242, which pertains to degenerative arthritis of the spine.  Under the general rating formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply: a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, combined range of motion of the entire thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  Id.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Also, a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for ankylosis of the entire spine.  Id.
Note: (1) Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a (2013).

Disc disease disability is ratable under the general rating formula, like arthritis, but may in the alternative be rated under criteria for intervertebral disc syndrome found at Diagnostic Code 5243.  These criteria require that there be incapacitating episodes having a total duration of at least 2 weeks during a 12-month period to warrant higher than a 10 percent rating.  (An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  See Note 1 following Diagnostic Code 5243).

A. Period From February 15, 2006 to March 11, 2012

During a May 2006 QTC examination, the Veteran reported that he suffered from stiffness and flexibility reduced by 25 percent, weakness, and pain from lifting and movement.  The pain was burning, aching, and sharp in nature.  His pain level was at a five out of 10 and could be elicited by physical activity and sleeping.  It was relieved by over-the-counter medication, such as Tylenol.  He reported that his condition did not cause incapacitation.  It was difficult for him to stand for long periods of time, lift, or bend.  The condition resulted in two days lost from work per month.  

Examination of the thoracolumbar spine revealed no evidence of pain on movement.  Muscle spasm was absent.  There was tenderness noted on L4, L5, S1, and the right and left paralumbar muscles.  There were negative straight leg raising tests on the right and left.  There was no ankylosis of the lumbar spine.  The ranges of motion of the thoracolumbar spine were recorded as being flexion to 70 degrees with pain beginning at 60 degrees, extension to 25 degrees with pain beginning at 20 degrees, and right and left lateral flexion and rotation all to 30 degrees without pain.  The combined range of motion was 215 degrees.  There was pain, fatigue, weakness, and lack of endurance after repetitive use.  There was no additional loss of motion on repetitive use of the spine due to incoordination.  Neurological testing revealed normal findings.  There were no signs of IVDS and permanent nerve root involvement.  X-rays revealed degenerative arthritis and spondylotic/degenerative changes throughout the lumbar spine.

Relevant VA treatment records dated throughout the appeals period and the Veteran's testimony during the June 2011 hearing includes reports of intermittent back pain that worsened upon long periods of standing and walking, and occasional flare-ups.  He reported no bowel or bladder problems and no leg weakness.  In a statement attached to the Veteran's March 2008 VA Form-9 (substantive appeal), he reported that he suffered from chronic recurrent lumbar pain characterized by periodic pain that radiated from his lumbar spine to cervical spine.  He further stated that some days he was unable to turn over in bed or stand erect, because the pain was so severe; other days, simple movement in any direction was made worse due to his pain.   

In April 2007, an x-ray was taken of the Veteran's lumbar spine showing slight anterior narrowing of the L4-L5 vertebral bodies.  No evidence of recent fracture was identified.  There was also slight anterior narrowing of the L1 vertebral body.  The lumbar interspaces appeared normal in width.  There were small osteophytes involving L1and L4-L5.  No other abnormalities of the lumbar spine were identified.  There were slight sclerotic changes of the superior portion of the left sacroiliac joint.  The sacroiliac joints were otherwise unremarkable.

An MRI of the lumbar spine taken in May 2009 showed degenerative disc findings from L2-L3 through L5-S1, each with varying degrees of compromise of the spinal canal and foramina at each of the four levels.

An August 2009 VA treatment record shows that a lumbar support back brace was ordered for and mailed to the Veteran.

During January 2012 VA treatment, the Veteran reported having chronic low back pain for years since service but stated that such had not changed any within the past year.

The Board has considered the medical and lay evidence of record, but finds that a preponderance of the evidence is against the claim for a rating in excess of 10 percent for a lumbar spine disability throughout the period on appeal.

As discussed above, the Veteran's service-connected lumbar spine disability has already been assigned a 10 percent rating from February 15, 2006 to March 11, 2012.  Consequently, in order for an increased rating to be assigned, the evidence must at least demonstrate forward flexion of the thoracolumbar spine to no more than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Notably, the evidence of record during the relevant time period is devoid of any specific range-of-motion findings with exception of the May 2006 QTC examination.  Such relevant evidence demonstrated that the Veteran's range of forward flexion was from zero to 70 degrees with pain beginning at 60 degrees.  While painful at 60 degrees, the pain did not restrict movement to less than 70 degrees even after repetitive movements.  Moreover, the combined range of motion for the Veteran's thoracolumbar spine exceeded 120 degrees (215 degrees).  There was also no evidence of muscle spasm or guarding.  The Veteran's gait was also within normal limits.  As such, based on these objective findings, the Veteran's lumbar spine disability does not meet the criteria for a 20 percent or higher disability rating during the period on appeal.

The Veteran has claimed to experience "episodes" and flare-ups of back symptomatology during the appeal period.  See, e.g., the June 2011 Board hearing transcript.  There is no suggestion in the record that flare-ups result in any measurable increase in back pathology.  There is no evidence that he has experienced incapacitating episodes with physician prescribed bed rest during such episodes in order to justify a higher rating under DC 5243.  Indeed, the Veteran denied experiencing any incapacitating episodes during the May 2006 QTC examination.  Thus, rating the Veteran under the formula for rating IVDS based on incapacitating episodes would not avail him of a rating greater than the currently assigned 10 percent evaluation for his service-connected disability.  Rather, the Veteran has reported a progressive worsening of thoracolumbar symptoms and has described functional impairment.

The Board emphasizes that despite the Veteran's subjective complaints of pain with radiation to his cervical spine, decreased motion, stiffness, tenderness, and fatigue, the 10 percent rating assigned for the lumbar spine disability appropriately compensates the Veteran for the extent of any functional loss due to limited or excess movement, pain, weakness, excess fatigability, and/or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45, and DeLuca.  In this case, the May 2006 VA QTC examination report reflects that the Veteran was able to accomplish repetitive lumbar spine range-of-motion testing.  As detailed on examination, there was pain, fatigue, weakness, and lack of endurance after repetitive use.  His functional impairment due to each symptom has been considered in the 10 percent disability rating for lumbar strain.  There is no objective evidence of radiculopathy due to service-connected back disability to support the Veteran's claims of pain and radiation to his cervical spine.  Therefore, a higher rating would not be assignable for the lumbar spine disability based on any functional loss due to limited or excess movement, pain, weakness, excess fatigability, impaired endurance, or incoordination.

In reaching this decision, the Board considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against the Veteran's claim for an increased evaluation, as the Veteran's symptomatology most closely approximates that contemplated by a 10 percent evaluation.  Therefore, for the period from February 15, 2006 to March 11, 2012, an evaluation in excess of 10 percent is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B. Period Since March 12, 2012

A March 2012 VA examination of the thoracolumbar spine shows the Veteran reported constant back pain with a pain level of five to seven out of 10.  He treated the pain with over-the-counter medication.  The Veteran described the pain as sharp.  He reported flare-ups associated with bending, lifting, turning, or other strenuous physical activities.  He treated the flare-ups with rest.  The flare-ups lasted for seven to 10 days.  He reported that his activities were severely limited during flare-ups.  He reported no radiating pain to the lower extremities.  He reported no weakness, tingling, or numbness in the legs.  He denied any period of incapacitation secondary to his spine condition in the last year.  The ranges of motion of the thoracolumbar spine were recorded as being flexion to 30 degrees, extension to 10 degrees with pain beginning at 10 degrees, right and left lateral flexion to 15 degrees with pain beginning at 10 degrees, and right and left lateral rotation to 15 degrees with pain beginning at 10 degrees.  The Veteran was able to perform repetitive use testing with three repetitions.  He did not have any additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing.  Functional impairment was found due to pain on movement.  There was tenderness to palpitation.  There was no guarding or muscle spasm.  Muscle strength was normal and there was no muscle atrophy.  Deep tendon reflexes and sensory exam results were also normal.  Straight leg raising test was negative.  The Veteran did not have radiculopathy.  There was a diagnosis of IVDS, but the Veteran did not have any incapacitating episodes over the past 12 months.  He reported the constant use of a cane as an assistive device.  Arthritis was found on x-ray.  The examiner opined that the Veteran's lumbar spine condition impacts his ability to work as it limits him from bending, turning, and lifting.  

A March 2013 DBQ examination of the Veteran's lumbar spine shows that the Veteran did not report that flare-ups impacted the function of his lumbar spine.   The ranges of motion of the thoracolumbar spine were recorded as being flexion to 15 degrees with pain beginning at 15 degrees, extension to 5 degrees with pain beginning at 5 degrees, right and left lateral flexion to 10 degrees with pain beginning at 10 degrees, right and left lateral rotation to 10 degrees with pain beginning at 10 degrees.  The examiner noted the Veteran to have functional impairment of his lumbar spine due to less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, disturbance of locomotion, and interference with sitting, standing, and/or weight bearing.  The Veteran had localized tenderness or pain to palpitation for joints and/or soft tissue.  He had guarding and muscle spasm severe enough to result in abnormal gait.  Muscle strength testing resulted in active movement against some resistance.  There was no muscle atrophy.  Reflex and sensory exams were normal.  Straight leg raising test was negative.  Moderate radiculopathy resulting in paresthesias and/or dysesthesias was found in the right lower extremity affecting the sciatic nerve.  There were no other neurological abnormalities.  The Veteran did not have IVDS.  He reported the constant use of a brace and cane as assistive devices.  He was diagnosed with lumbar spine osteoarthritis with radiculopathy of the sciatic nerve.

During January 2014 VA treatment, the Veteran complained of occasional backaches which were invariably relieved with NSAIDs.  

Upon careful review of the evidence as outlined above, the Board does not find that the evidence of record supports a rating greater than 40 percent at any point since March 12, 2012.  During the relevant time frame, the Veteran's forward flexion of the lumbar spine, at its worst, was to 15 degrees with pain.  Ratings of 50 percent or 100 percent are not warranted based upon lack of more significantly restricted range of motion and because the Veteran did not experience ankylosis of his spine or motion so limited by pain or weakness that it mirrors ankylosis at any time during the identified period. 

The Board has also considered the rating criteria related to IVDS and finds that while the Veteran has been diagnosed with IVDS, there is no evidence that the he has, at any point throughout the appeals period, had incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  In fact, he denied any period of incapacitation secondary to his spine condition in the last year during his March 2012 VA examination.  Accordingly, there is no basis upon which to award a rating greater than the currently assigned 40 percent since March 12, 2012.  See 38 C.F.R. § 4.71a, DC 5243.

The Board has also specifically considered the Veteran's subjective complaints of pain, and flare ups associated with bending, lifting, turning, or other strenuous physical activities.  However, the 40 percent rating assigned for the lumbar spine disability appropriately compensates the Veteran for the extent of any functional loss due to limited or excess movement, pain, weakness, excess fatigability, and/or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45, and DeLuca.  In this case, the March 2012 VA examination report reflects that the Veteran was able to accomplish repetitive-use testing with three repetitions.  While the March 2013 VA examiner noted less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, disturbance of locomotion, and interference with sitting, standing, and/or weight bearing, there is no indication that such symptoms due to disability of the lumbar spine caused functional impairment greater than that contemplated by the currently assigned 40 percent rating since March 12, 2012.  Id.  Therefore, a higher rating would not be assignable for the lumbar spine disability based on any functional loss due to limited or excess movement, pain, weakness, excess fatigability, and/or incoordination.

In reaching this decision, the Board considered the benefit-of-the-doubt rule. However, the preponderance of the evidence is against the Veteran's claim for an increased evaluation, as the Veteran's symptomatology most closely approximates that contemplated by a 40 percent evaluation during this period.  Therefore, for the period since March 12, 2012, an evaluation in excess of 40 percent is not warranted. 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.

C. Other Considerations

The Board has considered whether the Veteran's low back disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's low back disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

Entitlement to a disability rating in excess of 10 percent for lumbar spine osteoarthritis, from February 15, 2006, to March 11, 2012, and in excess of 40 percent from March 12, 2012, is denied.


REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the Veteran's increased rating claim for right lateral fifth toe paresthesia.

During a March 2013 DBQ examination, the examiner noted the Veteran's complaints of foot pain since service.  X-rays revealed diagnoses of minimal hallux valgus deformity, mild degenerative joint space narrowing at the distal toes, and small posterior calcaneal spur.  Otherwise, there were no other radiographic findings involving the right foot without weight-bearing.  The examiner opined that the impact of the Veteran's foot condition affects his ability to work in that he is limited when walking, standing, or sitting.  The examiner further opined that "for the VA established diagnosis of paresthesia, right lateral fifth toe, the diagnosis is changed and it is a progression of the previous diagnosis."  There was no further comment upon the advancement of the Veteran's service-connected right lateral fifth toe parasthesia and whether there is any additional functional limitation of his right foot.

Examinations during the appeals period have revealed normal sensory and motor strength testing and deep tendon reflexes present and equal.  The evidence of record does not show the existence of associated neurologic abnormalities, such as bladder or bowel complaints.  However, the March 2013 DBQ examination indicated a diagnosis of lumbar spine osteoarthritis with radiculopathy of the sciatic nerve.  It is not clear if this was based on objective findings or if this was a separate neurological impairment from the service-connected right lateral fifth toe paresthesia.  

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2.  Once VA undertakes to provide an examination, it has a duty to ensure that the examination is adequate, or to explain why an adequate examination cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In light of the foregoing, the Board finds that additional examination is necessary to determine whether there has been an actual change in the Veteran's disability.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for VA orthopedic and neurologic examinations to determine the current severity of all manifestations of his service-connected paresthesia of the right lateral fifth toe and the nature and severity of any peripheral neuropathy resulting from the service-connected lumbar spine osteoarthritis.  The claims file, to include a complete copy of this remand, must be provided to the examiner and reviewed in conjunction with the examination. 

The findings for the right foot must be reported in detail, and the examiner should explain in detail the extent of the injury and whether the Veteran's service-connected paresthesia of the right lateral fifth toe equates to a slight, moderate, moderately severe or severe foot injury.  The examiner should state what additional foot disability (to include the March 2013 DBQ diagnoses of minimal hallux valgus deformity, mild degenerative joint space narrowing at the distal toes, and small posterior calcaneal spur) are due to his service-connected paresthesia of the right lateral fifth toe.  The Veteran's lay assertions as to the severity of his symptoms should be considered and the examiner should determine the level of functional impairment caused by the service-connected paresthesia of the right lateral fifth toe.

Following neurological testing, the examiner should specify the nature and severity of any peripheral neuropathy in the lower extremities.  Peripheral neuropathy related to the service-connected paresthesia of the right lateral fifth toe should be identified.  The specific nerves affected and the degree of severity should be clarified.  Distinct peripheral neuropathy related to the service-connected lumbar spine osteoarthritis should be identified.  The specific nerves affected and the degree of severity should be clarified.  

The examiner must provide reasons for each opinion given.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

2. If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


